Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status 
Claims 1-7 and 14-20 are pending

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
20. The system of Claim 18, wherein an artificial intelligence module aggregates user characteristics and modifies algorithms of the identifier generation module, the interaction module, and the assessment module to optimize user interactions.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e., abstract idea which is not integrated into a practical application and does not include additional elements that amount to significantly more than the judicial exception.  
STEP 1:
The claims are directed to method/process when is one of the statutory categories.
STEP 2A – Prong 1:
The claims recite a judicial exception, i.e., abstract idea because at least one of the method steps can be performed by mental process(es), i.e., thinking that can be performed in the human mind assisted by pen and paper if necessary.  

1. A system for predicting the outcome of an interaction between users, the system comprising:
a database in communication with one or more computing devices via a network, the database is configured to store user characteristics generated via a processor executing instructions stored in the database, the processor configured to perform the following:
aggregating user characteristics; and
assigning the user characteristics to one or more identifiers, the identifiers comprised of two or more indicators, the two or more indicators corresponding to at least one user characteristic.
The limitation “aggregating user characteristics” can be performed in the human mind.  Clearly aggregating user characteristics is directed to an abstract idea.  
STEP 2A – Prong 2:
The claim does not recite additional elements that integrate the judicial exception into a practical application.  Simply appending at a high level of generality, well-understood routine and conventional activities previously known to the industry to the judicial exception does not integrate the judicial exception into a practical application.  A generic computer (one or more computing devices/processor) is simply linked to a particular technological environment or field of use, i.e., interaction between users.  Clearly, the one or more computing devices/processor  does not improve the technological field of predicting the outcome of interaction between users  because one or more computer functions are not integrated into the method steps. 
	Still further, the additional elements do not constitute improvement(s) in the operation of the generic computer per se.  
	According to the considerations of Prong 2, it is concluded that a draftsman can simply append a processor to the claimed method steps.  
STEP 2B:
	The additional elements do not amount to significantly more than the judicial exception, i.e., the additional elements such as features, limitations, steps, individually or in combination do not contribute to a patentable inventive concept. 
The courts have recognized the following computer functions are well-understood, routine and conventional functions when they are claimed in a merely generic manner, e.g., at a high level of generality.  The following are pertinent to the present invention:  
1) Receiving or transmitting data over a network
2) Electronic record keeping
3) Data gathering 
4) Selecting a particular data source or type of data to be manipulated
The limitation assigning well-understood user characteristics to one or more identifiers is adding extra-solution activity to the judicial exception.  
Claim 2 recites:
The system of Claim 1, wherein the two or more indicators are each comprised of an alphabetic character or numeric integer.
The above does not correct the deficiency of claim 1.  
Claim 3 recites:
The system of Claim 1, wherein the user characteristic corresponds to a communication characteristic.
The above does not correct the deficiency of claim 1.  
Claim 4 recites:
The system of Claim 1, wherein the user characteristic corresponds to an intimacy characteristic.
The above does not correct the deficiency of claim 1.  
Claim 5 recites:
The system of Claim 1, wherein the user characteristic corresponds to a teamwork characteristic.
The above does not correct the deficiency of claim 1
Claim 6 recites:
The system of Claim 1, wherein the user is provided a plurality of selectable interaction tabs on the computing device, wherein each tab corresponds to an interaction type.
The above does not correct the deficiency of claim 1.
Claim 7 recites:
The system of Claim 1, wherein the plurality of interaction tabs is comprised of the following: a relationship tab, a professional tab, a social/recreational tab, a personal tab, a neuro-connection tab, coach/trainer tab, and an educational tab.
The above does not correct the deficiency of claim 1.
Claim 14-19 are rejected on the same basis as claims 1-7.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
15. The system of Claim 14, further comprising an interaction module to determine a group of users suitable for an interaction event.
16. (Original) The system of Claim 15, wherein the interaction module receives user identifiers from the identifier generation module.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zamer (US 2016/0086249) and further in view of Kumar (US 2014/0229618).  
Regarding claim 1, Zamer discloses:
a database in communication with one or more computing devices via a network, 
the database is configured to store user characteristics generated via a processor executing instructions stored in the database, the processor configured to perform the following:
aggregating user characteristics; and assigning the user characteristics to one or more identifiers, the identifiers comprised of two or more indicators, the two or more indicators corresponding to at least one user characteristic.
	Zamer [0026] The present disclosure provides systems and methods for suggesting gifts to a second user for purchase for a first user. The first user may be associated with an item identifier in a database based on one or more implicit actions by the first user with an item having an item type that is identified by the item identifier. When the second user enters a physical merchant location, that second user may be detected at the physical merchant location through a second user device of the second user. The second user may then be determined to be associated with the first user in the database based on a variety of user-association characteristics such as, for example, a user-designated association, a social network connection, etc. In response to determining that the first user and the second user are associated in the database, the item identifier associated with the first user is retrieved and it is determined whether the item type identified by that item identifier is available at the physical merchant location. If that item type is available at the physical merchant location, a gift suggestion maybe provided to the second user that identifies the first user and the item type. As such, first users may be associated with item identifiers based on implicit actions that indicate that the first user is interested in item types identified by those item identifiers, and when second users that are friends with those first users enter a physical merchant location that provides those item types, those second users are provided gift suggestions for their first user/friend that identify the item types they should purpose at the physical merchant location for their first user/friend.
	Arguably, Zamer discloses the two or more indicators corresponding to at least one user characteristic.  However, Kumar discloses: 
	Kumar [0088] In one embodiment, an activation code is indicative of a country, a city, a hotel chain, a property identifier, a guest room number, a guest identifier, and a number of days of stay at the hotel in order to uniquely identify a specific guest in a specific hotel in a particular city of a particular country. For example, the activation code may comprise three digits for identifying the country, three digits for identifying the city, three digits for identifying the hotel chain, three digits for identifying the property identifier, four digits for identifying the guest room number, three digits for identifying the guest identifier, and two digits for identifying the number of days. In this case, the activation code comprises 21 digits. In one embodiment, an adequate hashing method may be used to reduce the size of the activation code. For example, the 21 digits activation code may be reduced to a seven digits activation code that is provided to the user.
Examiner Note:  See specification [0036] and [0037 and Fig. 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zamer to obtain above limitation based on the teachings of Kumar for the purpose of uniquely identifying a guest in a hotel in a country.  
Regarding claim 2, the combination of Zamer and Kumar discloses wherein the two or more indicators are each comprised of an alphabetic character or numeric integer.
Regarding claim 3, the combination of Zamer and Kumar discloses wherein the user characteristic corresponds to a communication characteristic.
Regarding claim 4, the combination of Zamer and Kumar discloses wherein the user characteristic corresponds to an intimacy characteristic.
	Zamer [0026] The second user may then be determined to be associated with the first user in the database based on a variety of user-association characteristics such as, for example, a user-designated association, a social network connection, etc.
Regarding claim 5, the combination of Zamer and Kumar discloses wherein the user characteristic corresponds to a teamwork characteristic.
Zamer [0026] The second user may then be determined to be associated with the first user in the database based on a variety of user-association characteristics such as, for example, a user-designated association, a social network connection, etc.

Claim 6 is rejected over the combination of Zamer and Kumar and further in view of Harris (US 2019/0188303).  
Regarding claim 6, the combination of Zamer and Kumar discloses the elements of the claimed invention as noted but does not disclose wherein the user is provided a plurality of selectable interaction tabs on the computing device, wherein each tab corresponds to an interaction type.  However, Harris discloses:
	Harris [0032] In some implementations, the social profile 105 can include a connection review tab 106 that displays interaction strength 114 of John Doe 110 with other users such as Jane Doe 112 and Jake Doe 122. The interaction strength 114 can be based on physical interactions 113, calendar events 115, wireless interactions 116, desktop history 117, combined interactions 118, and the like, which can be displayed as separate individual tabs. The interaction strength 114 can be indicated through scoring functions, point system, meters, highlighting or other graphical enhancements, ordering, mouseovers, or indicators. In other implementations, selecting one of these tabs can open a new view or browser window elaborating the selected tab. Another example can include a list created by John Doe 110 to view his interaction strength with specific users.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zamer and Kumar to obtain above limitation based on the teachings of Harris for the purpose of displaying interactive strength.  

Claim 7 is rejected over the combination of Zamer and Kumar and further in view of Official Notice.  
Regarding claim 7, the combination of Zamer and Kumar discloses the elements of the claimed invention as noted but does not disclose wherein the plurality of interaction tabs is comprised of the following: a relationship tab, a professional tab, a social/recreational tab, a personal tab, a neuro-connection tab, coach/trainer tab, and an educational tab.  Official Notice is taken that the above are well-known and expected examples of interactions between users.  The specification does not provide a specific and deliberate definition of the above, however, in some instances provides an example such as social includes playing sport.  Clearly, a list of examples of common user interactions is not patentable.  It would have been obvious to one of ordinary skill in the art at the time of the invention to include a list of tabs such that a user can quickly and easily select subject matter of interest.   

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zamer in view of Kumar.    
Regarding claim 14, Zamer discloses: 
a database in communication with one or more computing devices via a network, the database is configured to store user characteristics generated via an assessment module in operable communication with a processor executing instructions stored in the database, the processor configured to perform the following:
aggregating, via the assessment module, user characteristics determined via a test generation module configured to provide a test to a plurality of users; and
assigning the user characteristics to one or more identifiers, the identifiers generated via an identifier generation module and comprised of two or more indicators, the two or more indicators corresponding to at least one user characteristic.
Zamer [0026] The present disclosure provides systems and methods for suggesting gifts to a second user for purchase for a first user. The first user may be associated with an item identifier in a database based on one or more implicit actions by the first user with an item having an item type that is identified by the item identifier. When the second user enters a physical merchant location, that second user may be detected at the physical merchant location through a second user device of the second user. The second user may then be determined to be associated with the first user in the database based on a variety of user-association characteristics such as, for example, a user-designated association, a social network connection, etc. In response to determining that the first user and the second user are associated in the database, the item identifier associated with the first user is retrieved and it is determined whether the item type identified by that item identifier is available at the physical merchant location. If that item type is available at the physical merchant location, a gift suggestion maybe provided to the second user that identifies the first user and the item type. As such, first users may be associated with item identifiers based on implicit actions that indicate that the first user is interested in item types identified by those item identifiers, and when second users that are friends with those first users enter a physical merchant location that provides those item types, those second users are provided gift suggestions for their first user/friend that identify the item types they should purpose at the physical merchant location for their first user/friend.
	Arguably, Zamer discloses the two or more indicators corresponding to at least one user characteristic.  However, Kumar discloses: 
	Kumar [0088] In one embodiment, an activation code is indicative of a country, a city, a hotel chain, a property identifier, a guest room number, a guest identifier, and a number of days of stay at the hotel in order to uniquely identify a specific guest in a specific hotel in a particular city of a particular country. For example, the activation code may comprise three digits for identifying the country, three digits for identifying the city, three digits for identifying the hotel chain, three digits for identifying the property identifier, four digits for identifying the guest room number, three digits for identifying the guest identifier, and two digits for identifying the number of days. In this case, the activation code comprises 21 digits. In one embodiment, an adequate hashing method may be used to reduce the size of the activation code. For example, the 21 digits activation code may be reduced to a seven digits activation code that is provided to the user.
Examiner Note:  See specification [0036] and [0037 and Fig. 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zamer to obtain above limitation based on the teachings of Kumar for the purpose of uniquely identifying a guest in a hotel in a country.  

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zamer and Kumar and further in view of Calcaterra (US 11,425,222).    
Regarding claim 15, the combination of Zamer and Kumar discloses the elements of the claimed invention as noted but does not disclose further comprising an interaction module to determine a group of users suitable for an interaction event.  However, Calcaterra discloses: 
	Calcaterra claim 9. The computer-implemented method of claim 1, wherein determining the one or more data sharing actions to be performed during the scheduled event includes determining a group of users to invite to the scheduled event.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zamer and Kumar to obtain above limitation based on the teachings of Calcaterra for the purpose of inviting a group of users to attend a scheduled event.  

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zamer, Kumar and Calcaterra and further in view of Picciotta (US 2017/0126811)     
Regarding claim 16, the combination of Zamer, Kumar and Calcaterra discloses the elements of the claimed invention as noted but does not disclose wherein the interaction module receives user identifiers from the identifier generation module.  However, Picciota discloses:
	Picciotta [0037] In some implementations, the identifier determination module 220, the user interaction module 222, the identifier association module 224, and the identifier presentation module 226 are sets of instructions executable by the processor 202, or logic included in one or more customized processors, to provide their respective functionalities. In some implementations, the identifier determination module 220, the user interaction module 222, the identifier association module 224, and the identifier presentation module 226 are stored in the memory 204 of the application server 120 and are accessible and executable by the processor 202 to provide their respective functionalities. In any of these implementations, the identifier determination module 220, the user interaction module 222, the identifier association module 224, and the identifier presentation module 226 are adapted for cooperation and communication with the processor 202 and other components of the application server 120.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zamer, Kumar and Calcaterra to obtain above limitation based on the teachings of Picciota for the purpose of adapting the identifier determination module, the user interaction module, the identifier association module, and the identifier presentation module for cooperation and communication with the processor.   

Claim 17 is rejected over the combination of Zamer and Kumar and further in view of Official Notice.  
Regarding claim 17, the combination of Zamer and Kumar discloses the elements of the claimed invention as noted but does not disclose wherein the plurality of interaction tabs is comprised of the following: a relationship tab, a professional tab, a social/recreational tab, a personal tab, a neuro-connection tab, coach/trainer tab, and an educational tab.  Official Notice is taken that the above are well-known and expected examples of interactions between users.  The specification does not provide a specific and deliberate definition of the above, however, in some instances provides an example such as social includes playing sport.  Clearly, a list of examples of common user interactions is not patentable.  It would have been obvious to one of ordinary skill in the art at the time of the invention to include a list of tabs such that a user can quickly and easily select subject matter of interest.   

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zamer in view of Kumar and further in view of Calcaterra.     
Regarding claim 18, Zamer discloses:
a database in communication with one or more computing devices via a network, 
the database is configured to store user characteristics generated via a processor executing instructions stored in the database, the processor configured to perform the following:
aggregating user characteristics; and assigning the user characteristics to one or more identifiers, the identifiers comprised of two or more indicators, the two or more indicators corresponding to at least one user characteristic.
	Zamer [0026] The present disclosure provides systems and methods for suggesting gifts to a second user for purchase for a first user. The first user may be associated with an item identifier in a database based on one or more implicit actions by the first user with an item having an item type that is identified by the item identifier. When the second user enters a physical merchant location, that second user may be detected at the physical merchant location through a second user device of the second user. The second user may then be determined to be associated with the first user in the database based on a variety of user-association characteristics such as, for example, a user-designated association, a social network connection, etc. In response to determining that the first user and the second user are associated in the database, the item identifier associated with the first user is retrieved and it is determined whether the item type identified by that item identifier is available at the physical merchant location. If that item type is available at the physical merchant location, a gift suggestion maybe provided to the second user that identifies the first user and the item type. As such, first users may be associated with item identifiers based on implicit actions that indicate that the first user is interested in item types identified by those item identifiers, and when second users that are friends with those first users enter a physical merchant location that provides those item types, those second users are provided gift suggestions for their first user/friend that identify the item types they should purpose at the physical merchant location for their first user/friend.
	Arguably, Zamer discloses the two or more indicators corresponding to at least one user characteristic.  However, Kumar discloses: 
	Kumar [0088] In one embodiment, an activation code is indicative of a country, a city, a hotel chain, a property identifier, a guest room number, a guest identifier, and a number of days of stay at the hotel in order to uniquely identify a specific guest in a specific hotel in a particular city of a particular country. For example, the activation code may comprise three digits for identifying the country, three digits for identifying the city, three digits for identifying the hotel chain, three digits for identifying the property identifier, four digits for identifying the guest room number, three digits for identifying the guest identifier, and two digits for identifying the number of days. In this case, the activation code comprises 21 digits. In one embodiment, an adequate hashing method may be used to reduce the size of the activation code. For example, the 21 digits activation code may be reduced to a seven digits activation code that is provided to the user.
Examiner Note:  See specification [0036] and [0037 and Fig. 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zamer to obtain above limitation based on the teachings of Kumar for the purpose of uniquely identifying a guest in a hotel in a country.  

determining, via an interaction module, a group of users suitable to attend an interaction event.
The combination of Zamer and Kumar discloses the elements of the claimed invention as noted but does not disclose further comprising an interaction module to determine a group of users suitable for an interaction event.  However, Calcaterra discloses: 
	Calcaterra claim 9. The computer-implemented method of claim 1, wherein determining the one or more data sharing actions to be performed during the scheduled event includes determining a group of users to invite to the scheduled event.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zamer and Kumar to obtain above limitation based on the teachings of Calcaterra for the purpose of inviting a group of users to attend a scheduled event.  

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zamer, Kumar and Calcaterra and further in view of Official Notice.       
Regarding claim 19, the combination of Zamer and Kumar discloses the elements of the claimed invention as noted but does not disclose wherein the plurality of interaction tabs is comprised of the following: a relationship tab, a professional tab, a social/recreational tab, a personal tab, a neuro-connection tab, coach/trainer tab, and an educational tab.  Official Notice is taken that the above are well-known and expected examples of interactions between users.  The specification does not provide a specific and deliberate definition of the above, however, in some instances provides an example such as social includes playing sport.  Clearly, a list of examples of common user interactions is not patentable.  It would have been obvious to one of ordinary skill in the art at the time of the invention to include a list of tabs such that a user can quickly and easily select subject matter of interest.   

Response to Arguments
Applicant’s arguments submitted 8/9/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022. The examiner can normally be reached Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161